Name: Council Regulation (EEC) No 2223/86 of 14 July 1986 amending Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 17. 7 . 86 Official Journal of the European Communities No L 194/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2223/86 of 14 July 1986 amending Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds whereas the list of goods appearing in Annex A of Regu ­ lation (EEC) No 3035/80 for which a refund can be granted when exported should be extended to include beet or cane syrups containing, in the dry state, 85 % or more but less than 98 % by weight of extractable sugar ; Whereas Regulation (EEC) No 3035/80 should be amended in the light of changes in the Common Customs Tariffs nomenclature and the tariff classification of goods ; Whereas rules should be laid down specifying the basis for calculating the refund for sorbitol mixtures exported from the Community, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and by the Act of Accession of Spain and Portugal, and in particular Article 1 7 (3) thereof and the corresponding provisions of certain other regula ­ tions on the common organization of the market in agri ­ cultural products, Having regard to the proposal from the Commission, Whereas Article 1 (2) (e) of Regulation (EEC) No 3035/80 (3), as last amended by Regulation (EEC) No 1982/85 (4) assimilates, under certain conditions, milk and cream to concentrated milk meeting the description of the pilot product for Group 4 shown in Annex I to Regu ­ lation (EEC) No 2915/79 (5), as last amended by Regula ­ tion (EEC) No 748/86 (6) ; Whereas the third and sixth indents of Article 3 ( 1 ) (a) of Regulation (EEC) No 3035/80 provide that, in the case of use, unprocessed, of a basic product or of a product assi ­ milated to a basic product, the quantity of each of such basic products which should be taken into account in calculating the amount of the refund should be that which is actually used in the manufacture of the exported goods, account being taken of the appropriate conversion rates ; Whereas the range of different types of concentrated milk used by the processing industry has expanded in such a way that the rules in force must be adapted ; Article 1 Regulation (EEC) No 3035/80 is hereby amended as follows : 1 . In Article 1 (2), the second indent of subparagraph (c) and subparagraph (e) shall be deleted . 2 . In Article 1 (2), subparagraphs (f) and (g) shall become (e) and (f) respectively. 3 . Article 1 (2) ( f) shall be replaced by the following : '(f)  concentrated milk or cream, other than in powder or granules, without added sugar,  cheese shall be assimilated to : (i) milk powder meeting the description of the pilot product for Group 2 shown in Annex I to Regulation (EEC) No 2915/79 for the non-fat part of the dry matter content of the assimilated product ; and (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 119 , 8 . 5 . 1986, p. 19 . (3) OJ No L 323, 29 . 11 . 1980, p . 27 . (4) OJ No L 186, 19 . 7 . 1985, p . 8 . 0 OJ No L 329 , 24 . 12. 1979 , p . 1 . ¥) OJ No L 71 , 14. 3 . 1986, p . 3 . No L 194/2 Official Journal of the European Communities 17. 7. 86 (ii) butter meeting the description of the pilot product for Group 6 shown in Annex I to Regulation (EEC) No 2915/79 for the milk fat part of the assimilated product.' 4 . The following point shall be added to Article 1 (2) : '(g) with regard to the beet or cane syrups referred to in Annex A, account shall be taken of : (i) the sucrose content (including invert sugar expressed as sucrose) of the syrup in question, where the latter is not less than 98 % pure ; (ii) the extractable sugar content of the syrup in question, where the latter is not less than 85 %, but less than 98 % pure . The purity and the extractable sugar content of the syrups in question shall be calculated in accordance with the first and second subparagraphs of Article 1 (5) of Commission Regulation (EEC) No 1443/82 ('). (  ) OJ No L 158 , 9 . 6 . 1982, p. 17.' D-glucitol (sorbitol) obtained from amylaceous products and sucrose.' 10 . In Annex A, subheading 'ex 04.02 A III, Concen ­ trated milk with a fat content by weight of 7,5 % and a content by weight referred to dry matter equal to 25 % (PG 4)' shall be deleted. 1 1 . The text appearing in Annex A opposite subheading ex 1 7.02 D II, shall be replaced by the following : 'Beet or cane syrups containing in the dry state 85 % or more of sucrose (including invert sugar expressed as sucrose)'. 12. In Annex B, subheading 38.19 U shall be replaced by subheading 38.19 X. 13 . In Annex C the entries relating to headings 29.04 and 38.19 shall be replaced by those appearing in the Annex to this Regulation . 14. The following footnote f7) shall be added to Annex C : 'I7) The refund shall be determined in relation to the quantities used of D-glucitol (sorbitol) obtained from any amylaceous products and of D-glucitol (sorbitol) obtained from sucrose, and shall be calculated on the basis of the following quantities of maize and white sugar :  1,52 kg of maize for 1 kg of D-glucitol (sorbitol) in aqueous solution, obtained from amylaceous products,  0,74 kg of white sugar for 1 kg of D-glucitol (sorbitol) in aqueous solution, obtained from sucrose,  2,45 kg of maize for 1 kg of D-glucitol (sorbitol), other than in aqueous solution , obtained from amylaceous products,  1,06 kg of white sugar for 1 kg of D-glucitol (sorbitol) other than in aqueous solution, obtained from sucrose .' 15 . In Annex C, former footnote Q shall become foot ­ note (8) and read as follows : '(8) These quantities and those given in footnote (J) shall be understood to be calculated for an aqueous solution of D -glucitol (sorbitol) with a dry matter content by weight of 70 % . For aqueous solutions of sorbitol with a different dry matter content, these quantities shall be increased or reduced, as the case may be, in proportion to the actual dry matter content, and rounded off to the next kg down .' 16 . In Annex C, former footnote (8) shall beome foot ­ note (9). 5 . The following paragraph shall be inserted after the first paragraph of Article 2 : 'However, in the case of D-glucitol (sorbitol) mixtures falling under headings 29.04 and 38.19 of the Common Customs Tariff, where the party concerned does not draw up the declaration mentioned in the fourth indent of Article 8 (3) or does not provide satisfactory documentation in support of his declara ­ tion, the rate of the refund on these mixtures shall be that for the basic product to which the lowest rate of refund is applicable .' 6 . In Article 3 ( 1 ), the third indent of subparagraph (a) shall be replaced by the following : '  1,01 kg of the pilot product of Group 2 shall correspond to the non-fat part of 100 kg of concentrated milk or cream, other than in powder or granules, without added sugar per 1 % weight of non-fat dry matter contained in the concentrated product,'. 7 . In Article 3 ( 1 ), the sixth indent of subparagraph (a) shall be replaced by the following : '  1,22 kg of the pilot product of Group 6 shall correspond to the fat part of 100 kg of concen ­ trated milk or cream, other than in powder or granules, without added sugar per 1 % by weight of milk fat contained in the concentrated product,'. 8 . In the seventh indent of Article 3 ( 1 ), the reference to Article 1 (2) (f) shall be replaced by a reference to Article 1 (2) (e). 9 . To the end of the fourth indent of Article 8 (3) shall be added : 'and, where necessary, the proportions of Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. 17. 7 . 86 Official Journal of the European Communities No L 194/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1986. For the Council The President M. JOPLING ANNEX CCT heading No Description Maize White sugar kg kg 29.04 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives : C. Polyhydric alcohols : II . D-mannitol (mannitol) \ 106 \ III . D-glucitol (sorbitol) : a) In aqueous solution : I 1 . Containing 2 % or less by weight of D-mannitol calculated on the D-glucitol content 172 (') 2 . Other 00 00 b) Other : 1 . Containing 2 % -or less by weight of D-mannitol calculated on the\ D-glucitol content 245 2. Other 0 0 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ;I residual products of the chemical or allied industries , not elsewhere specified or\ included : II T. D -glucitol (sorbitol) other than that falling within subheading 29.04 C III : I. In aqueous solution : Il a) Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 172 0 b) Other 00 00 II . Other : || a) Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol \\ content 245 b) Other 0 0